SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 0-49767 MLM INDEX™ FUND (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 47 Hulfish Street, Suite 510, Princeton, New Jersey (Address of principal executive offices) Unleveraged Series: 22-2897229 Leveraged Series: 22-3722683 (IRS Employer Identification Number) 08542 (Zip Code) (609) 924-8868 (Registrant's telephone number including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer “ in Rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities and Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmedby a court. Yes o No o MLM Index™ Fund Index to FORM 10Q September 30, 2007 PART I – FINANCIAL INFORMATION Item 1 Financial Statements: Page Number Statements of Financial Condition as of September 30, 2007 (unaudited) and December 31, 2006 (audited) 4 Condensed Schedules of Investments as of September 30, 2007 (unaudited) and December 31, 2006 (audited) 5 Unaudited Interim Statements of Operations for the three months ended September 30, 2007 and 2006 and for the nine months ended September 30, 2007 and 2006 6 Unaudited Interim Statements of Changes in Investors’ Interest for the nine months ended September 30, 2007 and 2006 7-8 Unaudited Interim Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 9 Notes to Unaudited Interim Financial Statements 10 Item 2 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures of Market Risk 19 Item 4 Controls and Procedures 20 PART II – OTHER INFORMATION Item 1 Legal Proceedings 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 Submission of Matters to a Vote of Security Holders 22 Item 5 Other Information 22 Item 6 Exhibits and Reports on Form 8-K 23 3 Table of Contents Item 1. Financial Statements. MLM Index™ Fund Interim
